Exhibit 10.5

RACC

SENIOR NOTE

 

--------------------------------------------------------------------------------

Raytheon Aircraft Credit Corporation

 

--------------------------------------------------------------------------------

1. Restructuring Agreement. Reference is hereby made to that certain Amended and
Restated Restructuring Agreement (as amended and in effect from time to time,
the “Restructuring Agreement”), dated as of March 9, 2007 by and between Great
Lakes Aviation, Ltd., an Iowa corporation (the “Debtor”), and Raytheon Aircraft
Credit Corporation, a Kansas corporation (“RACC”). Capitalized terms used and
not otherwise defined herein shall have the meanings assigned to them in the
Restructuring Agreement.

2. Promise to Pay. FOR VALUE RECEIVED, the undersigned hereby absolutely and
unconditionally promises to pay to the order of RACC, at 101 S. Webb Street,
Suite 300, Wichita, Kansas 67207 (together with its successor and assigns
hereinafter referred to as “RACC”), in lawful money of the United States of
America and in immediately available funds, the principal sum of THIRTEEN
MILLION ONE HUNDRED SEVENTY FOUR THOUSAND SEVEN HUNDRED FIFTY FOUR AND 62/100
DOLLARS (the “Principal Sum”). All payments made pursuant to this promissory
note (this “Promissory Note”) will be made free and clear of, and without
deduction for, withholding, setoff, recoupment or counterclaim of any kind.

3. Interest Rate. In addition to Debtor’s payment of the Principal Sum, Debtor
shall pay interest to RACC on the outstanding Principal Sum at the rate of seven
percent (7.00%) per annum. The annual rate of interest applicable hereunder from
time to time, as specified above, is referred to herein as the “Interest Rate.”
All interest shall be calculated on the basis of a 360-day year and actual days
outstanding. Notwithstanding anything set forth in this Promissory Note to the
contrary, in no event shall the rate of interest payable pursuant to this
Section 3 be higher than the maximum amount permitted under applicable law.

4. Late Payment Charge. While an Event of Default (as defined below) is
continuing, Debtor agrees to pay to RACC interest on the unpaid principal
balance hereunder or other amounts payable hereunder (compounded monthly and
payable on demand in respect of overdue amounts) at the rate of ten percent
(10%) per annum (the “Default Interest Rate”) until such Event of Default has
been cured or waived in writing by RACC (after as well as before judgment).

5. Payment Schedule. Payment of accrued interest on the outstanding Principal
Sum shall be payable monthly in arrears on the 30th day of each month commencing
on March 30, 2007. Commencing with the calendar quarter ending on June 30, 2007,
payment of

 

Senior Note



--------------------------------------------------------------------------------

the outstanding Principal Sum together with accrued interest shall be made in
quarterly installments payable in arrears. Each installment payment shall be due
and payable to RACC on March 30, June 30, September 30 and December 30 of each
year, until December 30, 2015 (the “Due Date”) when the entire remaining
outstanding amount of the Principal Sum and interest shall be paid in full. The
amount of each installment payment will be as set forth in Schedule 1 hereto.

6. Taxes. All payments (whether of principal, interest or otherwise) made by
Debtor to RACC pursuant to this Promissory Note will be free and clear of and
without deduction for any taxes, levies, duties, charges, fees or withholdings
of any nature, provided, however, that taxes based on the net income of RACC are
specifically excluded from the provisions of this Section 6. If Debtor is
required by law to make any such deduction or withholding, the sum due from
Debtor will be increased to the extent necessary to ensure that RACC receives a
sum equal to what it would have received had no such deduction or withholding
been required. Within thirty (30) days after Debtor has made any payment from
which it is required by law to make any deduction or withholding, Debtor will
deliver to RACC a receipt issued by the applicable tax or other authority
evidencing the deduction or withholding.

7. Prepayment. This Promissory Note shall be subject to mandatory prepayment
from Excess Cash as provided in Section 6(A) of the Restructuring Agreement. In
addition, Debtor may prepay this obligation in part or in full at any time
without any premium or penalty. Any partial prepayment shall be applied to the
installments of principal in inverse order of maturity and in accordance with
Section 6(C) of the Restructuring Agreement.

8. Covenants. Debtor covenants and agrees that, until the payment and
satisfaction in full of all the obligations of and amounts owed by Debtor under
this Promissory Note, Debtor will:

(a) furnish RACC with such financial information with respect to Debtor or the
collateral described in the Security Agreements and in Section 7 of the
Restructuring Agreement (the “Collateral”) as RACC may reasonably request;

(b) keep true and accurate books of account with respect to the Collateral and
to permit RACC or its designated representatives to inspect the Collateral and
the Aircraft and to examine and be advised as to such records upon the request
of RACC;

(c) comply with any law, treaty, rule, regulation or determination of an
arbitrator, court, or other governmental authority, in each case applicable to
or binding upon Debtor or affecting any of its property;

(d) notify RACC promptly in writing of (i) the occurrence of any Default or
Event of Default, (ii) any change of name or address of Debtor, (iii) any
threatened or pending litigation or similar proceeding affecting Debtor or any
material change in any such litigation or proceeding previously reported and
(iv) any claims of any nature against the Collateral or the Aircraft; and

 

Senior Note    - 2 -   



--------------------------------------------------------------------------------

(e) cooperate with RACC, take such action, execute such documents, and provide
such information as RACC may from time to time request in order further to
effect the transactions contemplated by and the purposes of this Promissory Note
and the other Transaction Documents.

9. Security Agreement. The payment and performance of all of the Obligations due
RACC by Debtor under this Promissory Note, and any renewals, extensions or
changes hereof, including all such Obligations that would become due but for the
operation of the automatic stay pursuant to section 362(a) of the Federal
Bankruptcy Code and the operation of sections 502(b) and 506(b) of the Federal
Bankruptcy Code and including, without limitation, post-petition interest
(collectively, the “Obligations”), shall be secured by the Corporate Security
Documents, the Aircraft Security Agreements, the 120-071 Security Agreement, the
Embraer Security Agreements, and any other collateral security now or hereafter
granted to RACC by the Debtor.

10. Purpose of Loan; Usury. Debtor warrants and represents to RACC that this
loan is for business and commercial purposes and not for personal, family,
household or agricultural purposes. The purpose of this Promissory Note is to
refinance the indebtedness outstanding under the Existing Senior Note and the
Existing Subordinated Note. This Promissory Note has been issued in substitution
as a replacement for the Existing Senior Note and the Existing Subordinated
Note. Nothing contained herein or in any other document shall be construed to
constitute the payment or discharge of the Existing Senior Note or the Existing
Subordinated Note or to release or terminate any lien, mortgage, pledge or other
security interest in favor of RACC relating to the Existing Senior Note or the
Existing Subordinated Note. It is agreed, notwithstanding any provision to the
contrary in any of the Transaction Documents, in no event will this Promissory
Note require the payment of interest or charges in excess of the maximum amount
permitted by applicable law (the “Maximum Rate”) and the payment of obligations
of Debtor under this Promissory Note are hereby limited accordingly. If under
any circumstances, whether by reason of advancement or acceleration of the
maturity of the unpaid principal balance hereof or otherwise, the aggregate
amounts paid on this Promissory Note shall include amounts which by law are
deemed interest and would exceed the Maximum Rate, Debtor stipulates that
payment and collection of such excess amounts shall have been and will be deemed
to have been the result of a mistake on the part of both Debtor and RACC, and
RACC shall promptly credit such excess (to the extent only of such payments in
excess of the Maximum Rate) against the unpaid principal balance hereof and any
portion of such excess payments not capable of being so credited shall be
refunded to Debtor.

11. Waiver. The Debtor hereby waives presentment, demand for payment, notice of
non-payment, notice of dishonor, and all other notices or demands in connection
with the delivery, acceptance, performance, default or endorsement of this
Promissory Note, protest and impairment of collateral, as well as diligence in
collecting this Promissory Note or enforcing any of the security therefor, and
consents to all extensions, deferrals, partial payments and refinancings hereof
before or after maturity.

12. Events of Default; Acceleration. If any of the following events (each an
“Event of Default”) shall occur:

(a) Debtor shall fail to pay any principal of interest on this Promissory Note
or any other sum due under this Promissory Note, any Transaction Document, or
any other note or other agreement between Debtor and RACC when the same becomes
due and such failure shall continue for ten (10) days beyond the due date of
such payment;

 

Senior Note    - 3 -   



--------------------------------------------------------------------------------

(b) Debtor shall fail to perform any term, covenant or agreement contained in
any of the Transaction Documents and such failure shall continue for thirty
(30) days after written notice;

(c) any representation or warranty of Debtor in any of the Transaction Documents
or in any certificate or notice given in connection therewith shall have been
false or misleading in any material respect at the time made or deemed to have
been made;

(d) Debtor shall be in default under any agreement or agreements evidencing
(i) any other debt and similar monetary obligations (including, without
limitation, capitalized leases, synthetic leases or securitization transactions)
(collectively, “Indebtedness”) owing to RACC or any of its affiliates, or
(ii) any other Indebtedness in excess of $100,000.00 in aggregate principal
amount, or shall fail to pay any such Indebtedness when due or within any
applicable period of grace;

(e) any of the Transaction Documents shall cease to be in full force and effect;

(f) Debtor (i) shall make an assignment for the benefit of creditors; (ii) shall
be adjudicated bankrupt or insolvent; (iii) shall seek the appointment of, or be
the subject of an order appointing, a trustee, liquidator or receiver as to all
or part of its assets, (iv) shall commence, approve or consent to, any case or
proceeding under any bankruptcy, reorganization or similar law and, in the case
of an involuntary case or proceeding, such case or proceeding is not dismissed
within forty-five (45) days following the commencement thereof, or (v) shall be
the subject of an order for relief in an involuntary case under federal
bankruptcy law;

(g) Debtor shall be unable to pay its debts as they mature;

(h) there shall remain undischarged for more than thirty (30) days any final
judgment or execution action against Debtor that, together with other
outstanding claims and execution actions against Debtor, respectively, exceeds
$100,000.00 in the aggregate;

(i) the prospect of payment or performance by Debtor or realization on the
Collateral, in the reasonable opinion of RACC, is or becomes significantly
impaired;

(j) any of the Aircraft shall have been lost, stolen or confiscated or shall
have incurred substantial damage or have been destroyed to such an extent that
the repair thereof is impracticable (as determined solely by RACC);

 

Senior Note    - 4 -   



--------------------------------------------------------------------------------

(k) Debtor (i) sells, transfers or disposes of all or substantially all of its
respective stock, assets or property, (ii) becomes the subject of, or engages
in, a leveraged buy-out, or (iii) terminates its existence by merger,
reorganization or consolidation; or if, for any reason, including, without
limitation, as a result of a stock issuance or other capital event, there is a
change in control of forty percent (40%) or more of Debtor’s voting capital
stock issued and outstanding from time to time on a fully-diluted basis (and
taking into account all voting capital stock than any persons have the right to
acquire pursuant to any option or conversion rights); or

(l) an Event of Default as defined in the Restructuring Agreement shall occur;

THEN, or at any time thereafter:

(1) In the case of any Event of Default under clauses (f) or (g), the entire
unpaid principal amount of this Promissory Note and all other amounts payable
hereunder, shall automatically become forthwith due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by Debtor; and

(2) In the case of any Event of Default other than under clauses (f) or (g),
RACC may, by written notice to Debtor, declare the unpaid principal amount of
this Promissory Note and all other amounts payable hereunder, to be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by Debtor.

In addition to and without in any way limiting the foregoing, upon the
occurrence of an Event of Default or at any time thereafter, RACC may employ all
remedies allowed by law, including, without limitation, those available to a
secured party under the Uniform Commercial Code. No remedy herein conferred upon
RACC is intended to be exclusive of any other remedy and each and every remedy
shall be cumulative and in addition to every other remedy hereunder, now or
hereafter existing at law or in equity or otherwise.

13. Obligations Absolute. Debtor’s payment and performance obligations under
this Promissory Note and the other Transaction Documents are absolute and
unconditional. Any claim that Debtor may now or hereafter have against RACC or
any affiliate thereof arising out of or in connection with the Aircraft, any of
the other Collateral or any other matter shall not affect or excuse the
unconditional obligation of Debtor to make any payment required to be made to
RACC under the Transaction Documents, and shall not be used or asserted as a
defense to payment of such obligation or as set-off, counterclaim or deduction
against such payment. RACC shall have no obligation or responsibility with
respect to any dispute that may arise between Debtor and any such foregoing
person, and no such dispute shall prevent RACC from taking such action as it may
deem appropriate in order to preserve, protect or enforce its rights hereunder.

14. Debtor’s Agreement to Pay Enforcement Costs, Etc. Debtor further agrees to
pay to RACC, on demand, all costs and expenses (including court costs and legal
expenses) incurred or expended by RACC in connection with the Obligations, this
Promissory Note and the

 

Senior Note    - 5 -   



--------------------------------------------------------------------------------

enforcement hereof, together with interest on amounts recoverable under this
Section 14 from the time when such amounts become due until payment, whether
before or after judgment, at the Default Interest Rate, provided that if such
interest exceeds the maximum amount permitted to be paid under applicable law,
then such interest shall be reduced to such maximum permitted amount.

15. Waiver of Default. No waiver by RACC of any default shall be effective
unless in writing, nor operate as a waiver of any other default or of the same
default in the future.

16. Change of Address. Debtor will notify RACC in writing of any change of
address from that shown herein within ten (10) days of such change.

17. GOVERNING LAW AND CHOICE OF FORUM. THIS PROMISSORY NOTE WAS MADE AND ENTERED
INTO IN THE STATE OF KANSAS AND THE LAW GOVERNING THIS TRANSACTION SHALL BE THAT
OF THE STATE OF KANSAS AS IT MAY FROM TIME TO TIME EXIST. THE PARTIES AGREE THAT
ANY LEGAL PROCEEDING BASED UPON THE PROVISIONS OF THIS PROMISSORY NOTE SHALL BE
BROUGHT EXCLUSIVELY IN EITHER THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
OF KANSAS AT WICHITA, KANSAS, OR IN THE EIGHTEENTH JUDICIAL DISTRICT COURT OF
SEDGWICK COUNTY, KANSAS, TO THE EXCLUSION OF ALL OTHER COURTS AND TRIBUNALS.
NOTWITHSTANDING THE ABOVE, IN THE EVENT AN EVENT OF DEFAULT SHOULD OCCUR, RACC
(AT ITS SOLE OPTION) MAY INSTITUTE LEGAL PROCEEDINGS IN ANY JURISDICTION AS MAY
BE APPROPRIATE IN ORDER FOR RACC TO OBTAIN POSSESSION OF THE COLLATERAL OR
OTHERWISE REALIZE UPON ITS SECURITY. THE PARTIES HEREBY CONSENT AND AGREE TO BE
SUBJECT TO THE JURISDICTION OF THE AFORESAID COURTS IN SUCH PROCEEDINGS. THE
PARTIES EACH IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS PROMISSORY NOTE OR OTHER DOCUMENT RELATED
THERETO. THE PARTIES EACH WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR
OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
APPLICABLE STATE.

18. WAIVER OF RIGHT TO JURY TRIAL. ALL PARTIES TO THIS AGREEMENT HEREBY
VOLUNTARILY, KNOWINGLY AND IRREVOCABLY WAIVE ANY CONSTITUTIONAL OR OTHER RIGHT
EACH MAY HAVE TO A TRIAL BY JURY IN THE EVENT OF LITIGATION CONCERNING THIS
PROMISSORY NOTE.

19. Damages. To the extent that any party hereto is subject to liability for any
breach under this Promissory Note, the liability of such party shall be limited
to the actual and direct monetary damages caused by such breach. In no event
shall any party hereto be liable for

 

Senior Note    - 6 -   



--------------------------------------------------------------------------------

indirect, special, consequential, multiple or punitive damages, or any damage
deemed to be of an indirect or consequential nature arising out of or related to
its performance hereunder, whether based upon breach of contract, warranty,
negligence and whether grounded in tort, contract, civil law or other theories
of liability, including strict liability. To the extent that this limitation of
liability conflicts with any other provision(s) in this Promissory Note, said
provision(s) shall be regarded as amended to whatever extent required to make
such provision(s) consistent with this Section 19.

20. Enforceability. The unenforceability of any provision hereof shall not
affect the validity of any other provision hereof.

21. Binding Agreement. All obligations of Debtor hereunder shall bind the heirs,
agents and attorneys-in-fact, successors and assigns of Debtor. All rights of
RACC hereunder shall inure to the benefit of its successors and assigns.

22. Assignment. RACC may transfer or assign all or any part of its interest in
this Promissory Note without the consent of Debtor or any other party. Debtor
shall not sell, assign, transfer, encumber or convey any of its interests in the
Collateral or in this Promissory Note without the prior written consent of RACC.

23. Entire Agreement. The Transaction Documents constitute the entire agreement
between and among the parties with respect to the subject matter hereof. There
are no verbal understandings, agreements, representations or warranties not
expressly set forth herein. This Promissory Note shall not be changed orally,
but only by writing signed by the parties hereto.

[The remainder of this page is intentionally left blank.]

 

Senior Note    - 7 -   



--------------------------------------------------------------------------------

DEBTOR HEREIN ACKNOWLEDGES THAT IT HAS READ AND FULLY UNDERSTANDS ALL OF THE
TERMS AND CONDITIONS OF THIS PROMISSORY NOTE. BY EXECUTION HEREOF, THE
UNDERSIGNED HEREBY CERTIFIES THAT HE/SHE IS DULY AUTHORIZED TO EXECUTE THIS
PROMISSORY NOTE IN THE CAPACITY STATED BELOW.

Executed this 23 day of March, 2007.

 

Debtor:   Great Lakes Aviation, Ltd.           

/s/ Michael Matthews

     Chief Financial Officer     (signature)      (title) Address:   1022
Airport Parkway   Cheyenne, Wyoming 82001   Raytheon Aircraft Credit Corporation
     By:  

/s/ Andrew Mathews

       “RACC”     

 

Senior Note    - 8 -   



--------------------------------------------------------------------------------

Schedule 1

Senior Note Payment and Amortization Schedule

 

APR    7.0   %     

 

     

Event

   Amount    Number

1

   Loan    13,174,754.62    1

2

   Quarterly Cash Payment    652,771.69   

AMORTIZATION SCHEDULE - Normal Amortization, 360 Day Year

 

#         Payment    Interest    Principal    Balance Loan               
13,174,754.62 0    3/30/07    51,235.16    51,235.16    0.00    13,174,754.62 1
   4/30/07    79,414.49    79,414.49    0.00    13,174,754.62 2    5/30/07   
75,799.96    75,799.96    0.00    13,174,754.62 3    6/30/07    404,712.47   
78,326.62    326,385.85    12,848,368.78 4    7/30/07    73,922.12    73,922.12
   0.00    12,848,368.78 5    8/30/07    76,386.19    76,386.19    0.00   
12,848,368.78 6    9/30/07    402,772.04    76,386.19    326,385.85   
12,521,982.93 7    10/30/07    72,044.29    72,044.29    0.00    12,521,982.93 8
   11/30/07    74,445.76    74,445.76    0.00    12,521,982.93 9    12/30/07   
572,044.29    72,044.29    500,000.00    12,021,982.93 10    1/30/08   
71,473.16    71,473.16    0.00    12,021,982.93 11    2/29/08    69,167.57   
69,167.57    0.00    12,021,982.93 12    3/30/08    69,167.57    69,167.57   
0.00    12,021,982.93 13    4/30/08    71,473.16    71,473.16    0.00   
12,021,982.93 14    5/30/08    69,167.57    69,167.57    0.00    12,021,982.93
15    6/30/08    397,859.00    71,473.16    326,385.85    11,695,597.09 16   
7/30/08    67,289.74    67,289.74    0.00    11,695,597.09 17    8/30/08   
69,532.73    69,532.73    0.00    11,695,597.09 18    9/30/08    395,918.57   
69,532.73    326,385.85    11,369,211.24 19    10/30/08    65,411.90   
65,411.90    0.00    11,369,211.24 20    11/30/08    67,592.30    67,592.30   
0.00    11,369,211.24 21    12/30/08    565,411.90    65,411.90    500,000.00   
10,869,211.24 22    1/30/09    64,619.69    64,619.69    0.00    10,869,211.24
23    2/28/09    60,450.68    60,450.68    0.00    10,869,211.24 24    3/30/09
   62,535.19    62,535.19    0.00    10,869,211.24 25    4/30/09    64,619.69   
64,619.69    0.00    10,869,211.24 26    5/30/09    62,535.19    62,535.19   
0.00    10,869,211.24 27    6/30/09    391,005.54    64,619.69    326,385.85   
10,542,825.40 28    7/30/09    60,657.35    60,657.35    0.00    10,542,825.40
29    8/30/09    62,679.26    62,679.26    0.00    10,542,825.40 30    9/30/09
   389,065.11    62,679.26    326,385.85    10,216,439.55 31    10/30/09   
58,779.52    58,779.52    0.00    10,216,439.55 32    11/30/09    60,738.83   
60,738.83    0.00    10,216,439.55 33    12/30/09    808,779.52    58,779.52   
750,000.00    9,466,439.55 34    1/30/10    56,279.93    56,279.93    0.00   
9,466,439.55 35    2/28/10    52,648.97    52,648.97    0.00    9,466,439.55 36
   3/30/10    54,464.45    54,464.45    0.00    9,466,439.55 37    4/30/10   
56,279.93    56,279.93    0.00    9,466,439.55 38    5/30/10    54,464.45   
54,464.45    0.00    9,466,439.55

 

Senior Note



--------------------------------------------------------------------------------

39

   6/30/10    382,665.77    56,279.93    326,385.85    9,140,053.71

40

   7/30/10    52,586.61    52,586.61    0.00    9,140,053.71

41

   8/30/10    54,339.50    54,339.50    0.00    9,140,053.71

42

   9/30/10    380,725.34    54,339.50    326,385.85    8,813,667.86

43

   10/30/10    50,708.77    50,708.77    0.00    8,813,667.86

44

   11/30/10    52,399.07    52,399.07    0.00    8,813,667.86

45

   12/30/10    800,708.77    50,708.77    750,000.00    8,063,667.86

46

   1/30/11    47,940.16    47,940.16    0.00    8,063,667.86

47

   2/28/11    44,847.25    44,847.25    0.00    8,063,667.86

48

   3/30/11    46,393.71    46,393.71    0.00    8,063,667.86

49

   4/30/11    47,940.16    47,940.16    0.00    8,063,667.86

50

   5/30/11    46,393.71    46,393.71    0.00    8,063,667.86

51

   6/30/11    374,326.01    47,940.16    326,385.85    7,737,282.02

52

   7/30/11    44,515.87    44,515.87    0.00    7,737,282.02

53

   8/30/11    45,999.73    45,999.73    0.00    7,737,282.02

54

   9/30/11    372,385.58    45,999.73    326,385.85    7,410,896.17

55

   10/30/11    42,638.03    42,638.03    0.00    7,410,896.17

56

   11/30/11    44,059.30    44,059.30    0.00    7,410,896.17

57

   12/30/11    1,042,638.03    42,638.03    1,000,000.00    6,410,896.17

58

   1/30/12    38,114.10    38,114.10    0.00    6,410,896.17

59

   2/29/12    36,884.61    36,884.61    0.00    6,410,896.17

60

   3/30/12    36,884.61    36,884.61    0.00    6,410,896.17

61

   4/30/12    38,114.10    38,114.10    0.00    6,410,896.17

62

   5/30/12    36,884.61    36,884.61    0.00    6,410,896.17

63

   6/30/12    364,499.94    38,114.10    326,385.85    6,084,510.33

64

   7/30/12    35,006.77    35,006.77    0.00    6,084,510.33

65

   8/30/12    36,173.66    36,173.66    0.00    6,084,510.33

66

   9/30/12    362,559.51    36,173.66    326,385.85    5,758,124.48

67

   10/30/12    33,128.94    33,128.94    0.00    5,758,124.48

68

   11/30/12    34,233.23    34,233.23    0.00    5,758,124.48

69

   12/30/12    1,033,128.94    33,128.94    1,000,000.00    4,758,124.48

70

   1/30/13    28,288.03    28,288.03    0.00    4,758,124.48

71

   2/28/13    26,462.99    26,462.99    0.00    4,758,124.48

72

   3/30/13    27,375.51    27,375.51    0.00    4,758,124.48

73

   4/30/13    28,288.03    28,288.03    0.00    4,758,124.48

74

   5/30/13    27,375.51    27,375.51    0.00    4,758,124.48

75

   6/30/13    354,673.87    28,288.03    326,385.85    4,431,738.64

76

   7/30/13    25,497.67    25,497.67    0.00    4,431,738.64

77

   8/30/13    26,347.60    26,347.60    0.00    4,431,738.64

78

   9/30/13    352,733.44    26,347.60    326,385.85    4,105,352.79

79

   10/30/13    23,619.84    23,619.84    0.00    4,105,352.79

80

   11/30/13    24,407.17    24,407.17    0.00    4,105,352.79

81

   12/30/13    1,273,619.84    23,619.84    1,250,000.00    2,855,352.79

82

   1/30/14    16,975.66    16,975.66    0.00    2,855,352.79

83

   2/28/14    15,880.46    15,880.46    0.00    2,855,352.79

84

   3/30/14    16,428.06    16,428.06    0.00    2,855,352.79

85

   4/30/14    16,975.66    16,975.66    0.00    2,855,352.79

86

   5/30/14    16,428.06    16,428.06    0.00    2,855,352.79

87

   6/30/14    343,361.50    16,975.66    326,385.85    2,528,966.95

88

   7/30/14    14,550.22    14,550.22    0.00    2,528,966.95

89

   8/30/14    15,035.23    15,035.23    0.00    2,528,966.95

90

   9/30/14    341,421.07    15,035.23    326,385.85    2,202,581.10

91

   10/30/14    12,672.38    12,672.38    0.00    2,202,581.10

92

   11/30/14    13,094.80    13,094.80    0.00    2,202,581.10

 

Senior Note    - 2 -   



--------------------------------------------------------------------------------

93

   12/30/14    1,262,672.38    12,672.38    1,250,000.00    952,581.10

94

   1/30/15    5,663.29    5,663.29    0.00    952,581.10

95

   2/28/15    5,297.92    5,297.92    0.00    952,581.10

96

   3/30/15    5,480.60    5,480.60    0.00    952,581.10

97

   4/30/15    5,663.29    5,663.29    0.00    952,581.10

98

   5/30/15    5,480.60    5,480.60    0.00    952,581.10

99

   6/30/15    332,049.14    5,663.29    326,385.85    626,195.25

100

   7/30/15    3,602.77    3,602.77    0.00    626,195.25

101

   8/30/15    3,722.86    3,722.86    0.00    626,195.25

102

   9/30/15    330,108.70    3,722.86    326,385.85    299,809.41

103

   10/30/15    1,724.93    1,724.93    0.00    299,809.41

104

   11/30/15    1,782.43    1,782.43    0.00    299,809.41

105

   12/30/15    301,534.34    1,724.93    299,809.41    0.00       17,648,965.45
   4,474,210.83    13,174,754.62   

 

Senior Note    - 3 -   